Citation Nr: 0939160	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  06-26 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating greater than 20 percent for 
lumbar disc disease, status-post laminectomy.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant & his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had a period of active duty for training from May 
to October 1982.  He also had active service from October 
1990 to January 1991, July 1996 to March 1997, and January 
2003 to January 2005.  He also served in the U.S. Army 
National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston, Salem, North Carolina.  A Travel Board hearing 
was held before the undersigned at the RO in October 2006.

In March 2007, the Board remanded the Veteran's appeal to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for additional development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Unfortunately, for the reasons explained below, this appeal 
is REMANDED again to the RO/AMC).  VA will notify the Veteran 
if further action is required on his part.


REMAND

In July 2008, the Veteran faxed a partial copy of a Social 
Security Administration (SSA) decision to the Board.  A 
review of the SSA decision, which is somewhat illegible, 
shows that that the Veteran was awarded SSA disability 
benefits in December 2005 for degenerative disc disease, 
among other disabilities.  

The Board notes that VA has a duty to obtain SSA records when 
it has actual notice that the Veteran is receiving SSA 
benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Accordingly, on remand, the RO/AMC must contact SSA and 
obtain the Veteran's complete SSA records, including any 
administrative decision(s) on his application for SSA 
disability benefits and all underlying medical records.

The RO also should obtain the Veteran's up-to-date VA and 
private treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Ask the Veteran and/or his service 
representative to identify all VA and non-
VA clinicians who have evaluated or 
treated him for lumbar disc disease, 
status-post laminectomy, in recent years.  
Obtain outstanding VA treatment records 
that have not been associated with the 
claims file already.  Once signed releases 
are received from the Veteran, obtain 
outstanding private treatment records that 
have not been associated with the claims 
file already.  A copy of any negative 
response(s) should be included in the 
claims file.

2.  The RO/AMC should contact the Social 
Security Administration (SSA) and request 
a copy of the Veteran's complete SSA 
disability benefits file, including any 
administrative decision(s) on the 
Veteran's application for SSA disability 
benefits and all of the underlying medical 
records.  A copy of any response(s) from 
SSA, to include a negative reply, should 
be included in the claims file.  All 
records provided by SSA also should be 
included in the claims file.

3.  Thereafter, readjudicate the claim for 
an initial rating greater than 20 percent 
for lumbar disc disease, status-post 
laminectomy.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



